       Case 2:20-cv-00537-WJ-KRS Document 27 Filed 02/18/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARIA E. ESPARZA,

       Plaintiff,

v.                                                          No. 2:20-CV-537 WJ/KRS

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.
                                  ORDER TO SHOW CAUSE

       This matter is before the Court sua sponte. Plaintiff filed a Complaint June 3, 2020,

appealing the final decision of the Social Security Administration, which denied her claim for

benefits. (Doc. 1). On December 4, 2020, the Court set a briefing schedule and ordered

Plaintiff to file a Motion to Reverse or Remand Administrative Agency Decision no later than

January 29, 2021. (Doc. 20). Plaintiff has neither filed a Motion to Remand nor requested an

extension of time to do so. A district court has inherent power to dismiss a case sua sponte for

failure to prosecute or for failure to comply with a court order. See Link v. Wabash R.R. Co.,

370 U.S. 626, 629-31 (1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

       IT IS THEREFORE ORDERED that on or before March 4, 2021, Plaintiff shall either

file a Motion to Reverse or Remand Administrative Agency Decision with a supporting

memorandum of law, or file a response to this Order showing cause why this case should not be

dismissed without prejudice for failure to prosecute her claim.



                                             _______________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
